DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-4, 6-9, and 13-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Legen 2009/0002951) in view of (Vasoya 2006/0104035).
Regarding Claim(s) 1 and 14; Legen discloses a dual in-line memory module (DIMM) (whereas apparatus-10-Fig.’s 3-4—whereas para. 0015 discloses a FB-DIMM module), comprising: a printed circuit board (PCB) having an edge connector (whereas PCB-101 constitutes having an edge connector 103 inserted into socket 104—as depicted by Fig.’s 1-4); a first plurality of DRAM devices disposed on a first surface of the PCB; a second plurality of DRAM devices disposed on a second surface of the PCB (whereas a series of devices 102 are respectively on first and second sides of the PCB—as depicted by Fig.’s 1-4; whereas the memory devices of the FB-DIMM constitutes DDR2 DRAM devices); and a tubular heat spreader disposed along an edge of the PCB opposite the edge connector (11 is a tubular heat spreader and/or including 2 in which each plate 2 connects and extends from 11 to further employ a tubular heat spreader--as depicted by Fig.’s 3-4; whereas para. 0032 discloses 11 contacts an inner surface of 2 in which 11-13 is disposed along an upper lengthwise edge of the PCB opposite to the edge connector), the tubular heat spreader having a thermal connection to the first and second plurality of DRAM devices (whereas 11 is in contact with the plates 2, and transports heat via 13—para.’s 0032-0033); wherein the tubular heat spreader is open at both ends thereof to permit the flow of fluid through the tubular heat spreader (whereas para. 0033 discloses 12 and 13 constitute an inlet and outlet that define open ends fluidly connected for any cooling fluid capable of transporting heat; and para. 0031 further discloses a fluid medium like air through duct 8 absorbs heat and transfers it to a medium surround 5), and wherein the tubular heat spreader has a surface area greater than a combined surface area of the first and second pluralities of DRAM devices (as depicted by Fig.’s 1-3--whereas 11 includes 2 has large surface area than devices 102).  Except, Legen does not explicitly disclose the fluid flow is not forced air; and wherein the heat spreader is attached to at least an edge of the PCB with solder connections.  However, Vasoya discloses the heat spreader is attached to at least an edge of the PCB with solder (as set forth by para.’s 0068 and 0085—whereas the pcb includes edge plating at atleast one edge and solder thermal interface to connect a heat sink thereto, as depicted by Fig.’s 1, 5, 6, and/or 10), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the edge of the PCB since it was known in the art that heat transfer will be enhanced along at least one thermally conductive plane, and toward the heat spreader so as to reduce hot spots 

Regarding Claim 2; Legen discloses the apparatus of claim 1, wherein the tubular heat spreader comprises a metal material (whereas atleast portion of the heat spreader is includes portion-2 which may comprise aluminum—as set forth by para.’s 0019-0020).   
 
Regarding Claim 3; Legen discloses the apparatus of claim 1, wherein the tubular heat spreader has a rectilinear tubular cross section (via 11--as depicted by Fig.’s 3-4).  

Regarding Claim 3; Legen discloses the apparatus of claim 1, wherein the tubular heat spreader has an elliptical tubular cross section (via 11 and/or 12--as depicted by Fig.’s 3-4).  
Regarding Claim 6; discloses the apparatus of claim 1, except, explicitly wherein a total height of the PCB and the tubular heat spreader is less than or equal to 31 mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the DIMMS—para. 0015 for a low-profile module since it was known in the art that a DDR4 SO-DIMM chips for a low-profile DIMM module will comprise 69.6 mm × 20 mm including a height of 20mm thereof, and thus a PCM and tubular heat spreader height of 31mm will be allow for efficient electrical connectivity and desired duct shaped tubular formation to achieve optimal cooling.

Regarding Claim 7; Legen discloses the apparatus of claim 1, further comprising a shroud surrounding the tubular heat spreader and contacting the plurality of memory devices, the shroud configured to convey thermal energy away from the memory devices (as defined by 2 and/or 5—as depicted by Fig. 3; whereas each are connected to 11 to constitute a shroud—as set forth by para. 0032).  

Regarding Claim 8; Legen discloses the apparatus of claim 1, wherein the apparatus comprises a heat-conductive layer between the plurality of memory devices and the PCB, and wherein the tubular heat spreader comprises at least one planar element contacting the heat-conductive layer and configured to convey thermal energy away from the memory devices (via thermal paste--as set forth by para. 0028).  

Regarding Claim 9; Legen discloses the apparatus of claim 1, wherein the tubular heat spreader comprises at least one planar element contacting the plurality of memory devices and configured to convey thermal energy away from the memory devices (via 7 and 2—as set forth by para.’s 0028-0029).

Regarding Claim 13; Legen discloses the apparatus of claim 1, wherein the apparatus is a dual in-line memory module (DIMM) and wherein the plurality of memory devices comprises a plurality of DRAM devices (as set forth by para. 0015—whereas FB-DIMM constitutes DRAM devices).  

Regarding Claim 15; Legen discloses the already modified DIMM of claim 14, wherein the thermal connection comprises a shroud surrounding the tubular heat spreader and contacting the first and second pluralities of DRAM devices (whereas 5 forms a shroud around the plates-2 in direct contact therewith—as depicted by Fig. 4; and para. 0029 discloses notches, recesses, lugs, or noses used with the plates, the clip or the circuit board).  

Regarding Claim 16; Legen discloses the already modified DIMM of claim 14, wherein the thermal connection comprises first and second integrated planar elements, each extending from a tubular portion of the tubular heat spreader to a corresponding one of the first and second pluralities of DRAM devices (as already set forth—where 11 contacts plates 2 and connected therewith via notches, recesses, lugs, or noses used with the plates—as set forth by para. 0029). 

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-4, 6-9, and 13-16, have been considered but are moot; whereas new rejection(s) are hereby presented to read on the amended claim language.

Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835